DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ocher et al., (US Pub. 2019/0372794, hereinafter Ocher) in view of McCullough et al., (US Pub. 2015/0217870, hereinafter McCullough).
Regarding claim 1, Ocher discloses a method of recognizing at least one avionics system command from a voice command, the method comprising:

each voice command definition identifying at least one [avionics] system command and identifying at least one voice command template that is mapped to the at least one [avionics] system command ([0017]-[0021] “categories and first commands may be mapped to a target command”);
receiving the voice command as raw speech; generating recognized speech by converting the raw speech into text ([0020][0021] “audio input is converted to text and parsed to an object, command, and operands”; i.e. receiving voice command: “Alexa, tell GE to heat oven to 350 degrees);
determining a voice command template that corresponds to the recognized speech ([0019] a category field of the table may store the category value “oven” and an associated personal assistant field may store “Alexa” to specify the system used to process the “oven” category); 
selecting a voice command definition, from among the plurality of voice command definitions, that identifies the determined voice command template ([0019]-[0021][0033]-[0035] “a first command field of a table may store the command value of “heat” and an associated target command field may store the text “Ok Alexa, tell GE to <command=heat><category=oven>” (i.e., the required text protocol to cause the Alexa backend to issue instructions to a GE oven)”);

Ocher does not explicitly teach, however, McCullough does explicitly teach including the bracketed limitation:
each voice command definition identifying at least one [avionics] system command and identifying at least one voice command template that is mapped to the at least one [avionics] system command; and determining, as the at least one recognized [avionics] system command, the at least one [avionics] system command identified by the selected voice command definition; and providing the at least one recognized [avionics] system command to a avionics system for execution (McCullough, [0023][0026][0030]” When audio input is recognized and/or matched to a voice command within the limited set of voice commands, the selected and/or identified voice command is validated based on one or more criterion associated with the voice command before the voice command is provided to the appropriate avionics system for execution”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Controlling device by Voice command as taught by Ocher with the method of controlling avionics system with voice commend as taught by McCullough to utilize voice commands onboard an aircraft 
Regarding claim 4, Ocher in view of McCullough discloses the method of claim 1, and Ocher further discloses:
wherein the receiving of the plurality of voice command definitions comprises: receiving one or more script files ([0036][0037] the rule scripts are stored in database tables; and
reading the plurality of voice command definitions from the one or more script files ([0036][0037] “Each script is stored as a template associated with a specific object and after processing becomes a command that is understood by the target system such as Alexa”).
Regarding claim 5, Ocher in view of McCullough discloses the method of claim 1, and McCullough further discloses:
wherein the at least one avionics system command is at least one command defined by a specification of the avionics system ([0006][0021][0025][0026] utilizing audio commands associated with an aircraft).
Regarding claim 6, Ocher in view of McCullough discloses the method of claim 5, and McCullough further discloses:
executing, by the avionics system, the avionics system command ([0006][0021] [0025][0026] “related to… navigation, flight planning, aircraft controls, aircraft data communication systems, and other functional aspects of certain systems and subsystems”).

Regarding claim 7, Ocher in view of McCullough discloses the method of claim 5, and McCullough further discloses:
wherein the avionics system is an avionics system of a flight simulator ([0025][0026] “obtaining and/or providing real-time flight-related information that may be displayed on the display device“).
Regarding claim 8, Ocher in view of McCullough discloses the method of claim 5, and McCullough further discloses:
wherein the avionics system is an avionics system of an aircraft ([0006][0021] utilizing audio commands associated with an aircraft).
Regarding claim 9, Ocher in view of McCullough discloses the method of claim 5, and McCullough further discloses:
the plurality of voice command definitions includes a first voice command definition, the at least one voice command template identified by the first voice command definition is a plurality of voice command templates, and the plurality of voice commands templates are mapped, by the first voice command definition, to the at least one avionics system command identified by the first voice command definition such that, in response to any one of the plurality of voice command templates identified by the first voice command definition being determined to correspond to the recognized speech, the at least one avionics system command identified by the first voice command definition is provided to the avionics system as the at least one recognized avionics system command ([0040] “FIG. 3B, the scenario is the aircraft is actively flying a holding pattern. In this operational state, the FMS 116 outputs operational availability values (availability indications in column C) indicating that resume hold and exit hold 
Regarding claim 10, Ocher in view of McCullough discloses the method of claim 5, and McCullough further discloses:
the plurality of voice command definitions includes a first voice command definition, the at least one avionics system command identified by the first voice command definition is a plurality of avionics system commands, and
the at least one voice command template identified by the first voice command definition is mapped, by the first voice command definition, to the plurality of avionics system commands such that, in response to the at least one voice command template identified by the first voice command definition being determined to correspond to the recognized speech, the plurality of avionics system commands are provided to the avionics system as the at least one recognized avionics system command ([0040] “FIG. 3B, the scenario is the aircraft is actively flying a holding pattern. In this operational state, the FMS 116 outputs operational availability values (availability indications in column C) indicating that resume hold and exit hold operations are valid operations and based on these FMS provided operation availability values”; [0042] and Fig. 6, “receiving 612 an audio input; validating 614 the audio input with the current operational 
Regarding claims 11 and 14-20, Claims 11 and 14-20 are the corresponding system claims to method claims 1 and 4-10. Therefore, claims 11 and 14-20 are rejected using the same rationale as applied to claims 1 and 4-10 above.

Claims 2, 3, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ocher et al., (US Pub. 2019/0372794, hereinafter Ocher) in view of McCullough et al., (US Pub. 2015/0217870, hereinafter McCullough) and further in view of Gruber et al., (US Pub. 2015/0348551, hereinafter Gruber).
Regarding claim 2, Ocher in view of McCullough discloses the method of claim 1. 
Ocher in view of McCullough does not explicitly teach, however Gruber does explicitly teach:
determining whether the selected voice command definition includes a confirmation omission indicator ([0261]-[0264] and Fig. 8, step 810, determining to whether the probabilities determined at block 808 exceed a threshold); and
in response to determining that the selected voice command definition does not include the confirmation omission indicator, performing a confirmation process, the confirmation process including, generating a confirmation request, receiving a response to the confirmation request ([0261]-[0264][0282] and Fig. 8,  “a virtual assistant can repeat back to the user a list of commands—as interpreted—as confirmation (or to allow 
postponing the providing of the at least one recognized avionics system command to the avionics system until after receiving the response to the confirmation request ([0261]-[0264][0282][0037] “The user can also request the performance of a task, for example, “Please invite my friends to my girlfriend's birthday party next week.” In response, the digital assistant can acknowledge the request by saying “Yes, right away,” and then send a suitable calendar invite on behalf of the user to each of the user's friends listed in the user's electronic address book. During performance of a requested task, the digital assistant can sometimes interact with the user in a continuous dialogue involving multiple exchanges of information over an extended period of time. There are numerous other ways of interacting with a digital assistant to request information or performance of various tasks”; [0272] “a virtual assistant can wait for a user to finish all commands before beginning to execute processes associated with them”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of Controlling device by Voice command as taught by Ocher in view of McCullough with the method of determining whether the voice command includes a confirmation as taught by Gruber to provide an intuitive interface between users and electronic devices (Gruber, [0003]).
Regarding claim 3, Ocher in view of McCullough discloses the method of claim 1. 

determining whether the selected voice command definition includes a confirmation performance indicator; and
in response to determining that the selected voice command definition includes the confirmation performance indicator, performing a confirmation process, the confirmation process including, generating a confirmation request, receiving a response to the confirmation request ([0261]-[0264][0282] and Fig. 8,  “a virtual assistant can repeat back to the user a list of commands—as interpreted—as confirmation (or to allow the user the opportunity to correct, interject, cancel, etc.)”; [0037] “There are numerous other ways of interacting with a digital assistant to request information or performance of various tasks”), and
postponing the providing of the at least one recognized avionics system command to the avionics system until after receiving the response to the confirmation request ([0261]-[0264][0282][0037] “The user can also request the performance of a task, for example, “Please invite my friends to my girlfriend's birthday party next week.” In response, the digital assistant can acknowledge the request by saying “Yes, right away,” and then send a suitable calendar invite on behalf of the user to each of the user's friends listed in the user's electronic address book. During performance of a requested task, the digital assistant can sometimes interact with the user in a continuous dialogue involving multiple exchanges of information over an extended period of time. There are numerous other ways of interacting with a digital assistant to request information or performance of various tasks”; [0272] “a virtual assistant can wait 
Regarding claims 12 and 13, Claims 12 and 13 are the corresponding system claims to method claims 2 and 3. Therefore, claims 12 and 13 are rejected using the same rationale as applied to claims 2 and 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659